Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
31, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed May 31, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00363-CV
____________
 
IN RE Meshark
Omoruyi, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
1, 2007, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Joseph Halbach, presiding
judge of the 333rd District Court of Harris County, Texas to set aside his
order granting real party in interest=s motion to compel arbitration.
Relator has not established that he is entitled to
mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed May 31, 2007.
Panel consists of Justices Anderson,
Fowler, and Frost.